Citation Nr: 1400338	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-34 214	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from May 1982 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Columbia, South Carolina, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for PTSD.  The Atlanta, Georgia, VA Regional Office (RO) is the agency of original jurisdiction over the current appeal.


FINDINGS OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant requesting a withdrawal of his appeal regarding his claim for VA compensation for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case the appellant has submitted written correspondence to VA, signed and dated in December 2013, in which he expressly requested to withdraw this appeal regarding his claim for service connection for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The present appeal for service connection for PTSD is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


